internal_revenue_service number release date index number --------------------------- -------------------------- ---------------------------------- --------------------- ------------------------------------ in re ---------------------------------- --------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ----------- telephone number --------------------- refer reply to cc psi b05 plr-159382-04 date july legend corp a ------------------------------------------------------------------------------------------------ ------------------------- parent ------------------------------------------------------------------------------------------------ ------------------------ -------------------------------- developer ------------------------------------------- county dear -------------- correspondence requesting a ruling under sec_118 of the internal_revenue_code this letter responds to your letter dated date and subsequent facts corp a is a wholly-owned subsidiary of parent and a member of the parent developer is developing a vacant site in county as part of the site approval affiliated_group that files a consolidated_return corp a is a regulated_public_utility within the meaning of sec_7701 corp a is in the business of generating transmitting and distributing electric power corp a owns operates and maintains the electric distribution system process county required developer to pay for the expansion of the highway adjacent to the site the expansion of the highway necessitated the relocation of certain utility poles and lines the relocated utility poles and lines were used to provide utility service to this site developer must pay to expand the highway and to relocate the utility poles and lines to get the necessary permits for the development developer made a payment to corp a to relocate the utility poles and lines developer made a separate payment to corp a to connect to the relocated utility poles and lines plr-159382-04 law and anaysis sec_61 and sec_1_61-1 of the income_tax regulations provide that before the act former sec_118 allowed certain regulated public_utilities to gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by section a of the tax_reform_act_of_1986 the act provides that for sec_118 purposes the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction ciac or any other contribution as a customer or potential customer exclude from gross_income as contributions to the capital of the corporation certain contributions made by a customer or potential customer in aid of construction section a of the act repealed this special exclusion by amending sec_118 the changes made by the act apply to all contributions after that date as a result of this change all ciacs even those received by a regulated_public_utility such as corp a are includible in gross_income although not applicable to corp a sec_118 was subsequently amended by the small_business job protection act of to restore the benefits of the provisions repealed by the act for regulated public_utilities that provide water or sewage disposal service property including money is a ciac rather than a capital_contribution if it is transferred to provide or encourage the provision of services to or for the benefit of the person transferring the property h_r rep no 99th cong 1st sess vol c b the house report a utility has received property to encourage the provision of services if the receipt of the property is a prerequisite to the provision of the services if the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or if the receipt of the property otherwise causes the transferor to be favored in any way id the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made in connection with the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers id the house ways_and_means_committee report for the act explains that notice_87_82 1987_2_cb_389 provides additional guidance notice_87_82 follows the language from the house report and states that a payment received by a utility is not a ciac if it does not reasonably relate to the provision of services by the utility to or for the benefit of the person making the payment but rather relates to the benefit of the pubic at large notice_87_82 provides as an example of a payment benefiting the public at large a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation payment is not considered a ciac where the relocation is undertaken for purposes of community aesthetics and public safety and does not directly benefit particular plr-159382-04 customers of the utility in their capacity as customers notice_87_82 provides as an additional example reimbursements received by a utility for the costs of relocating utility lines to accommodate the construction or expansion of a highway and not for the provision of utility_services notice_87_82 states that in other cases however relocation fees are treated as ciacs and included in gross_income because they relate to the provision of services by the utility to or for the benefit of the person making the payment for example assume that a potential customer of a utility is required either by the utility or by a governmental entity to pay the utility for the costs of relocating utility facilities in order to obtain access to utility_services for a site the customer is developing since the payment of the relocation fees is a prerequisite to obtaining utility_services the payment is a ciac and is included in the utility’s income regardless of whether the particular utility facilities being relocated are related to the site the customer is developing under the site approval plan developer could not develop the site without relocating the utility poles and lines and connecting to the relocated utility poles and lines consequently the payments made by developer to corp a to relocate the utility poles and lines and to connect to the relocated utility poles and lines are a ciac because they relate to the provision of services by corp a for the benefit of developer conclusion accordingly based solely on the foregoing analysis and the representations made we conclude that the payments made by developer to corp a to relocate the utility poles and lines and to connect to the relocated utility poles and lines are a ciac under sec_118 included in gross_income under sec_61 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with parent’s federal_income_tax return for the taxable_year in which the payment is made plr-159382-04 in accordance with the power_of_attorney on file with this ruling_request a copy of this letter is being sent to parent’s authorized representative sincerely enclosures copy of this letter copy for sec_6110 susan j reaman branch chief branch office of associate chief_counsel passthroughs and special industries
